Citation Nr: 0432140	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1943 to January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was timely received in January 2004.  

In September 2004, the veteran testified at a Board hearing 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records indicate that in June 
1944 the veteran was in a mid-air collision while in gunnery 
practice.  He was able to parachute out and landed in a tree.  
He sustained numerous abrasions of the legs, arms, and hands.  
The veteran claims that he also injured his knee during the 
mid-air collision during the process of parachuting out of 
the plane.  

With regard to the back claim, the veteran contends that he 
suffered two injuries to the back while undergoing pre-flight 
training in 1943 in Iowa City.  He has testified that he was 
treated at the clinic for back pain while at flight school.  
In his September 2003 notice of disagreement, the veteran 
indicated that service medical records from his Iowa pre-
flight school would help substantiate his claims.  It does 
not appear that any records from the reported 1943 pre-flight 
training are included in the claims file.  Under the 
circumstances, the Board believes that action should be taken 
to locate any additional records associated with the 
veteran's pre-flight school training.  

A February 1949 examination report shows that the veteran had 
a scar on his right upper leg.  An October 1954 examination 
showed that upon x-ray the veteran had an unstable back with 
minimal narrowing of the lumbo-sacral joint space.  An 
October 1958 medical examination showed the veteran had a 6-
inch scar on his right knee.  Current evidence indicates that 
the veteran has a back disability, and underwent a 
laminectomy in 1965 and 1992.  

The Board believes that, under the circumstances of this 
case, the provisions of 38 C.F.R. § 3.159(c)(4) (2004) 
require medical examinations, to determine the current status 
of the veteran's disorders, as well as opinions on the 
etiologies of his right knee and back disabilities.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all of the veteran's personnel 
records as well as any additional medical 
records documenting treatment in Iowa 
City in 1943 during pre-flight training.    

2.  The veteran should be scheduled for an 
appropriate VA examination(s) to ascertain 
the current nature and etiology of his 
right knee and back disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination(s).  All medically indicated 
special studies and tests, including x-
rays, should be accomplished.  After 
reviewing the claims file (to specifically 
include service medical records) and 
examining the veteran, the examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current right knee and/or back 
disabilities are related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

